Exhibit 10.7.8

[STATE STREET LOGO APPEAR HERE]

 

   Nancy E. Grady


Senior Vice President

2 Avenue de Lafayette, LCC2

Boston, MA 02111

617-664-5610 (Tel)

negrady@statestreet.com

VIA OVERNIGHT COURIER

AND FAX: 312-988-5032

December 18, 2008

 

ABA Retirement Funds 541 North Fairbanks Court Chicago, IL 60611-3314

Attention:

  Scarlett Ungurean   Executive Director

 

  RE: Administrative and Investment Services Agreement

Notice of Termination

Ladies and Gentlemen:

ABA Retirement Funds (formerly, American Bar Retirement Association) (“ABA RF”)
and State Street Bank and Trust Company (“State Street”) have entered into an
Administrative and Investment Services Agreement, dated November 18, 2002, as
amended from time to time (the “AISA Agreement”), for the provision of certain
trustee, administrative and recordkeeping services for the American Bar
Association/State Street Collective Trust (the “ABA Members Collective Trust”).
In addition, State Street Bank and Trust Company of New Hampshire (SSNH”) serves
as Trustee of the ABA Members Collective Trust pursuant to the substitution of
SSNH for State Street as trustee of such trust, as set forth in Amendment No. 1,
dated November 1, 2004, to the AISA Agreement.

State Street values the relationship it has developed with ABA RF over the years
and understands ABA RF’s business needs to seek other partners. State Street
acknowledges that ABA RF has entered into a Fiduciary Services Agreement (“FSA”)
with The Northern Trust Company, pursuant to which Northern Trust Investments,
N.A., will succeed to SSNH as trustee of the ABA Members Collective Trust
effective July 1, 2009, or such other date as the parties may agree. State
Street further acknowledges that ABA RF has entered into a Program Services
Agreement (the “PSA”) with ING Life Insurance and Annuity Company (“ILIAC”)
pursuant to which ILIAC will perform the administrative and other services
required of State Street under the AISA Agreement, effective May 1, 2009, or
such earlier date as may be agreed to by the parties. State Street will
cooperate with ABA RF under the terms of the AISA Agreement to achieve a
successful transition to such other providers. Due to the restrictive nature of
the termination provisions of the AISA Agreement, however, and in anticipation
of the implementation of the



--------------------------------------------------------------------------------

above-described FSA and the PSA, State Street seeks to obtain certainty, to the
extent possible, concerning the termination date of the various services
provided to the ABA Members Collective Trust. Accordingly, pursuant to
Section 15.01 of the ASIA Agreement, as amended as recently as September 29,
2008, State Street hereby provides to ABA RF the required nine (9) months’
notice to terminate the AISA Agreement as to all services provided under such
agreement, effective as of September 30, 2009, subject to the earlier
implementation of the FSA and the PSA. This letter shall be deemed the Notice of
Termination to ABA RF pursuant to such Section 15.01.

State Street has no plans to terminate any of the advisors to the ABA Members
Collective Trust and will consult with ABA RF prior to any such action. In
addition, State Street will continue to be retained as custody and accounting
agent as well as securities lending agent for the ABA Members Collective Trust
through the final date of services.

State Street’s agreement with CitiStreet, LLC (renamed ING Institutional Plan
Services LLC following its acquisition by ING) for the provision of certain
administrative services to the ABA Members Collective Trust, which agreement is
referenced in Section 12.15 of the ASIA Agreement and which is dated as of
April 1, 2000 (the “CitiStreet Agreement”), by its terms, will terminate
automatically upon the cessation of the provision of services by State Street to
ABA RF. We understand that implementation of the PSA will have the effect of
relieving State Street of the obligations under AISA relating to the CitiStreet
Agreement from and after the effective date of the PSA. State Street will be
pleased to provide assistance with the transition to ILIAC.

State Street looks forward to working with ABA RF, The Northern Trust Company
and ILIAC to effect a successful transition of services. We wish you the best as
you pursue your business strategies.

 

Sincerely,

/s/ Nancy Grady

Nancy Grady Senior Vice President cc:   Mary Moran Zeven, Esq.   Robert Ferencz,
Esq.   Sidley Austin LLP   One South Dearborn   Chicago, IL 60603   Fax:
312-853-7036

 

2